Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 13, 2015

The Court of Appeals hereby passes the following order:

A15A0041. PARLIAMENT HOUSE PROPERTIES et al. v. GEORGIA
    POWER COMPANY.

      Georgia Power Company sought an order enjoining Parliament House
Properties, Inc., Jimmy Key Camper Park, James R. Key, and Tim F. Steedley
(collectively “Parliament House”) from encroaching and trespassing on Georgia
Power’s easement/right of way across Parliament House’s property. In a final order,
the trial court found that Parliament House violated the express terms of the
easements, and granted Georgia Power’s request for permanent injunctive relief.
Parliament House appeals from the grant of this injunction. We, however, lack
jurisdiction.
      The Georgia Constitution grants the Supreme Court general appellate
jurisdiction over “all equity cases.” Ga. Const. of 1983, Art. VI , Sec. VI, Par. III (2).
“‘Equity cases’ are those in which a substantive issue on appeal involves the legality
or propriety of equitable relief sought in the superior court – whether that relief was
granted or denied.” Beauchamp v. Knight, 261 Ga. 608, 609 (2) (409 SE2d 208)
(1991). “Injunction is distinctly an equitable remedy[.]” (Citation omitted.) Knott v.
Evans, 280 Ga. 515, 516 (2) (630 SE2d 402) (2006).
      Because the main issue on appeal is the propriety of the trial court’s grant of
equitable relief to Georgia Power, this is an “equity case” within the Supreme Court’s
jurisdiction. Moreover, it is well-settled that the ultimate responsibility for
determining appellate jurisdiction is vested in the Supreme Court of Georgia. See
Saxton v. Coastal Dialysis &c., 267 Ga. 177, 178 (476 SE2d 587) (1996).
Accordingly, this case is hereby TRANSFERRED to the Supreme Court of Georgia.
      If the Supreme Court ultimately decides that it lacks jurisdiction, we will
decide this case expeditiously upon its return to this Court.
                                       Court of Appeals of the State of Georgia
                                                                            07/13/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.